UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2016 Class IA: $5.59 Class IB: $5.60 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 6/30/16) shares* shares† Bond Index Bond Index Index‡ 6 months –2.44% –2.74% 5.31% 13.50% 9.34% 1 year –4.59 –4.88 6.00 13.85 1.49 5 years 9.59 8.15 20.28 1.55 35.10 Annualized 1.85 1.58 3.76 0.31 6.20 10 years 49.53 47.67 64.97 47.57 111.12 Annualized 4.11 3.98 5.13 3.97 7.76 Life 210.01 198.29 242.85 199.65 — Annualized 5.09 4.91 5.57 4.94 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Agency pass-through 38.2% Commercial MBS 30.9% High-yield corporate bonds 23.8% Agency collateralized mortgage obligations 17.1% Non-agency residential MBS 12.3% Emerging-market bonds 10.8% International Treasuries/agency securities 4.0% Investment-grade corporate bonds 3.2% Bank loans 1.9% Equity investments 0.1% Cash and net other assets 7.6% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality A-1+ 4.0% AAA 51.7% AA 2.3% A 0.8% BBB 10.9% BB 23.8% B 23.1% CCC and below 10.1% Not rated –26.7% Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund1 Report from your fund’s managers How did the U.S. fixed-income markets perform during the first half of 2016? The bond market environment was eventful and full of change. As the reporting period opened, reports of ongoing slower growth in China and falling oil and commodities prices increased fears of a global recession. The prices in many spread sectors plunged. Prices rebounded halfway through the first calendar quarter however, and investor focus returned to the economy’s steady advances. In fact, anticipation of a summer interest-rate hike accelerated. Investor demand outside the United States strengthened for safe-haven assets as the period progressed, causing interest rates to fall across Europe. U.S. attitudes followed on disappointing U.S. jobs data, comments from Fed Chair Janet Yellen, and uncertainty surrounding Britain’s vote to leave the European Union [Brexit]. This caused a strong preference for safe-haven assets worldwide, and drove the yields on the 10-year U.S. Treasury note and the 30-year U.S. Treasury bond close to historical lows by quarter-end. The fund’s return was negative. What strategies and holdings caused that result? The fund’s interest-rate strategies — also referred to as “term-structure strategies” — were the largest detractor, mostly due to the fund’s underweight to duration in the United States, relative to the fund’s primary benchmark. Meanwhile, the fund was generally underweight to duration to foreign yield curves, which pushed returns lower as interest rates rallied globally toward the end of the period. Mortgage-credit strategies were another notable detractor, primarily because of the fund’s exposure to commercial mortgage-backed mezzanine securities [CMBS]. Holdings in nonagency residential mortgage-backed securities offset a small portion of these losses. Active currency strategies also pushed returns lower, largely due to the fund’s short exposure to the Canadian dollar and the Norwegian krone, as well as tactical positioning in the euro. However, these were partially offset by a long position in the New Zealand dollar and a short to the Swedish krona. Prepayment strategies detracted from performance, as well, on investor concerns that lower U.S. Treasury rates may eventually increase homeowners’ refinancing speeds. What strategies made a positive contribution to performance? The fund’s corporate credit strategies were the primary contributor, as high-yield corporate debt overcame a challenging start to the year, and ended the period higher. Emerging-market debt also pushed returns higher, especially positions in Venezuela, Argentina, and Russia, as the sector benefited from stabilizing oil prices and a relatively weaker U.S. dollar. How does the U.S. fixed-income market look going forward? We are optimistic that the fixed-income market will continue to provide opportunities — and while we recognize that the market is facing uncertainty, we think the recoveries that began late in the first quarter of 2016 will likely continue in many market sectors. The U.S. economy has continued to demonstrate an underlying strength, and we expect to see growth come in at around 2% for 2016. That said, the markets are still facing a lot of uncertainty. In addition to geopolitical issues, there are questions regarding macroeconomic policy and the effectiveness of fiscal policy. A belief that monetary policy has limited ability to stimulate growth further in an already-low rate environment has prompted many investors to stay away from riskier assets and turn to the safest asset — U.S. Treasuries. That global dynamic has taken place for different reasons, but it has bolstered the demand for U.S. Treasuries and has kept a lid on rates. How were derivatives used during the reporting period? We used a number of derivative instruments during the reporting period. Futures were used as a means to hedge treasury term structure risk and for yield curve positioning. Interest rate swaps were used to help mitigate term structure risk and also for yield curve positioning. A type of option known as swaptions provided a means to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. Credit default swaps were used for hedging credit and market risks and were included to gain liquid exposure to individual companies and specific sectors. We also used total return swaps to gain exposure to specific sectors and for hedging sector exposure. In addition, forwards were used for hedging currency exposures and for gaining exposure to currencies. What strategies do you expect to use in this risk-averse environment? We expect to emphasize our strategy of seeking attractive liquidity premiums and employing vigorous credit analysis, while continuing to de-emphasize interest-rate risk. Market participants who have capital to put to work stand a chance to get paid very healthy premiums for being providers of liquidity — a market condition that is partially the result of shrinking bank balance sheets and general de-risking. We continue to believe taking the risk of potential price volatility in certain types of fixed-income assets is a worthwhile investment strategy. Prudent liquidity risk and in-depth credit analysis are utilized in the fund’s pre-payment strategies in both residential and commercial mortgage securities, as well as agency collateralized mortgage obligations. In fact, we find various mortgage securities to represent an attractive opportunity for both relative value and diversification purposes. Market participants need to know how to differentiate good loans from bad loans, however — and while that task can be challenging, we consider it to be one of our mortgage-credit research strengths. 2 Putnam VT Diversified Income Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.75% 1.00% Annualized expense ratio for the six-month period ended 6/30/16 0.79% 1.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.88 $5.10 $3.97 $5.22 Ending value (after expenses) $975.60 $972.60 $1,020.93 $1,019.69 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund The fund’s portfolio 6/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (51.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.4%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, August 1, 2046 $4,000,000 $4,238,906 3 1/2s, TBA, July 1, 2046 7,000,000 7,428,203 U.S. Government Agency Mortgage Obligations (45.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2046 3,000,000 3,372,188 4 1/2s, TBA, July 1, 2046 2,000,000 2,183,438 4s, TBA, August 1, 2046 1,000,000 1,071,328 4s, TBA, July 1, 2046 1,000,000 1,072,188 3 1/2s, TBA, August 1, 2046 6,000,000 6,322,265 3 1/2s, TBA, July 1, 2046 35,000,000 36,922,267 3s, TBA, August 1, 2046 15,000,000 15,536,133 3s, TBA, July 1, 2046 32,000,000 33,202,499 Total U.S. government and agency mortgage obligations (cost $110,228,555) MORTGAGE-BACKED SECURITIES (48.2%)* Principal amount Value Agency collateralized mortgage obligations (14.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.014s, 2037 $45,675 $77,689 IFB Ser. 2979, Class AS, 22.652s, 2034 4,586 4,898 IFB Ser. 3072, Class SM, 22.176s, 2035 122,419 195,254 IFB Ser. 3249, Class PS, 20.816s, 2036 92,070 144,613 IFB Ser. 3065, Class DC, 18.534s, 2035 264,128 400,469 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,964,501 296,050 Ser. 4000, Class PI, IO, 4 1/2s, 2042 945,347 135,185 Ser. 4024, Class PI, IO, 4 1/2s, 2041 2,224,169 316,250 Ser. 4546, Class TI, 4s, 2045 1,568,459 162,728 Ser. 4462, IO, 4s, 2045 1,140,049 171,714 Ser. 4425, IO, 4s, 2045 3,978,300 414,618 Ser. 4452, Class QI, IO, 4s, 2044 3,058,119 457,643 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,119,780 363,068 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,463,356 186,243 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,906,665 186,803 Ser. 4210, Class PI, IO, 3s, 2041 2,281,719 165,246 FRB Ser. 57, Class 1AX, IO, 0.378s, 2043 1,292,574 14,005 Ser. 3300, PO, zero %, 2037 33,571 30,360 Ser. 3326, Class WF, zero %, 2035 854 725 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.18s, 2036 56,159 114,043 IFB Ser. 06-8, Class HP, 22.905s, 2036 183,082 323,369 IFB Ser. 07-53, Class SP, 22.538s, 2037 118,137 189,582 IFB Ser. 08-24, Class SP, 21.621s, 2038 137,906 201,238 IFB Ser. 05-122, Class SE, 21.513s, 2035 165,146 250,777 IFB Ser. 05-83, Class QP, 16.215s, 2034 137,303 183,029 Ser. 374, Class 6, IO, 5 1/2s, 2036 211,670 42,467 IFB Ser. 13-103, Class SK, IO, 5.467s, 2043 1,552,316 399,526 Ser. 12-132, Class PI, IO, 5s, 2042 4,809,903 731,750 Ser. 378, Class 19, IO, 5s, 2035 662,762 103,656 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 609,054 118,136 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 3,779,707 432,039 Ser. 409, Class 81, IO, 4 1/2s, 2040 2,807,137 392,497 Ser. 409, Class 82, IO, 4 1/2s, 2040 1,876,063 260,917 Ser. 366, Class 22, IO, 4 1/2s, 2035 178,125 7,908 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 15-88, Class QI, IO, 4s, 2044 $2,309,948 $301,763 Ser. 13-41, Class IP, IO, 4s, 2043 1,894,518 291,358 Ser. 13-44, Class PI, IO, 4s, 2043 1,792,304 245,602 Ser. 12-96, Class PI, IO, 4s, 2041 788,936 82,832 Ser. 409, Class C16, IO, 4s, 2040 2,181,886 284,522 Ser. 13-35, Class PN, 3s, 2043 i 143,065 148,351 Ser. 13-35, Class IP, IO, 3s, 2042 2,367,480 217,142 Ser. 13-53, Class JI, IO, 3s, 2041 2,639,935 224,131 Ser. 13-23, Class PI, IO, 3s, 2041 2,710,356 193,899 FRB Ser. 03-W10, Class 1, IO, 0.66s, 2043 394,063 5,264 Ser. 99-51, Class N, PO, zero %, 2029 10,998 9,898 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.721s, 2030 1,138,612 24,196 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.702s, 2043 1,343,767 221,560 IFB Ser. 13-99, Class VS, IO, 5.658s, 2043 864,647 151,884 Ser. 14-122, Class IC, IO, 5s, 2044 1,219,404 224,785 Ser. 14-76, IO, 5s, 2044 1,468,121 244,483 Ser. 15-187, Class KI, IO, 5s, 2043 2,737,014 286,275 Ser. 13-22, Class OI, IO, 5s, 2043 2,530,606 423,722 Ser. 13-3, Class IT, IO, 5s, 2043 1,541,652 255,583 Ser. 13-6, Class IC, IO, 5s, 2043 1,013,702 172,998 Ser. 12-146, IO, 5s, 2042 2,374,149 403,985 Ser. 13-130, Class IB, IO, 5s, 2040 921,066 59,714 Ser. 13-16, Class IB, IO, 5s, 2040 790,701 27,236 Ser. 11-41, Class BI, IO, 5s, 2040 725,365 48,267 Ser. 10-35, Class UI, IO, 5s, 2040 826,964 141,868 Ser. 10-20, Class UI, IO, 5s, 2040 1,195,911 189,552 Ser. 10-9, Class UI, IO, 5s, 2040 5,337,878 892,429 Ser. 09-121, Class UI, IO, 5s, 2039 3,061,091 528,528 Ser. 15-79, Class GI, IO, 5s, 2039 1,054,673 165,208 Ser. 13-182, Class IQ, IO, 4 1/2s, 2043 2,386,223 405,658 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 3,542,236 530,237 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 1,540,869 152,836 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 509,797 61,711 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 222,555 23,126 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,386,103 351,521 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,479,384 383,858 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,522,643 369,328 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,216,070 184,428 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,029,352 212,263 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 540,226 45,709 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,418,408 180,631 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 433,075 12,334 Ser. 15-186, Class AI, IO, 4s, 2045 6,872,737 941,496 Ser. 15-79, Class CI, IO, 4s, 2045 4,189,287 595,195 Ser. 15-40, IO, 4s, 2045 3,281,013 659,493 Ser. 13-165, Class IL, IO, 4s, 2043 1,418,141 199,164 Ser. 12-47, Class CI, IO, 4s, 2042 2,460,466 338,192 Ser. 12-8, Class PI, IO, 4s, 2041 6,286,034 712,014 Ser. 16-48, Class MI, IO, 3 1/2s, 2046 2,450,469 439,614 Ser. 15-95, Class PI, IO, 3 1/2s, 2045 3,799,442 308,705 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 3,298,855 253,484 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,046,234 137,640 Ser. 13-76, IO, 3 1/2s, 2043 4,634,877 444,299 Ser. 13-28, IO, 3 1/2s, 2043 1,576,276 157,997 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,232,531 210,952 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,401,753 320,921 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,351,558 220,999 Ser. 12-136, Class BI, IO, 3 1/2s, 2042 2,104,310 354,787 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,277,336 393,569 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-69, Class IK, IO, 3 1/2s, 2038 $2,940,017 $351,573 Ser. 13-H08, IO, 2.923s, 2063 4,665,117 350,350 Ser. 16-H09, Class BI, IO, 2.236s, 2066 5,407,330 658,159 Ser. 16-H03, Class AI, IO, 2.051s, 2066 3,284,822 397,828 Ser. 16-H03, Class DI, IO, 2.042s, 2065 3,930,541 419,558 Ser. 15-H24, Class AI, IO, 1.985s, 2065 4,166,406 541,216 Ser. 16-H02, Class HI, IO, 1.859s, 2066 4,625,482 508,803 Ser. 15-H25, Class EI, IO, 1.843s, 2065 4,050,381 452,833 Ser. 16-H10, Class AI, IO, 1.82s, 2066 6,732,620 646,963 FRB Ser. 15-H08, Class CI, IO, 1.787s, 2065 2,209,667 229,799 Ser. 16-H06, Class DI, IO, 1.728s, 2065 6,294,949 712,588 Ser. 15-H23, Class BI, IO, 1.72s, 2065 4,519,596 482,241 Ser. 13-H08, Class CI, IO, 1.657s, 2063 5,534,446 427,259 Ser. 15-H25, Class AI, IO, 1.611s, 2065 6,996,792 673,791 Ser. 16-H06, Class CI, IO, 1.609s, 2066 7,032,443 629,404 Ser. 15-H26, Class CI, IO, 0.742s, 2065 11,963,962 323,027 Ser. 06-36, Class OD, PO, zero %, 2036 3,010 2,653 Commercial mortgage-backed securities (21.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 964,000 940,324 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.494s, 2051 27,244,722 103,636 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-6, Class G, 5.147s, 2047 829,000 804,130 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.083s, 2050 210,000 207,900 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 848,000 771,680 FRB Ser. 06-PW11, Class AJ, 5.562s, 2039 779,000 775,592 Ser. 05-PWR7, Class B, 5.214s, 2041 865,287 856,634 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 484,030 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.562s, 2039 673,000 589,346 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.326s, 2044 578,000 560,973 FRB Ser. 07-CD5, Class XS, IO, 0.514s, 2044 19,497,800 27,719 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.823s, 2047 326,000 325,393 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 822,000 731,909 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 385,000 342,474 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 5.063s, 2047 313,000 264,595 FRB Ser. 14-GC21, Class D, 4.996s, 2047 487,000 389,941 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.956s, 2046 2,548,000 2,510,644 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4 3/4s, 2045 700,000 551,655 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s,2046 1,478,000 1,411,490 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.337s, 2046 220,000 204,820 FRB Ser. 14-CR18, Class D, 4.896s, 2047 500,000 388,300 Ser. 13-LC13, Class E, 3.719s, 2046 566,000 410,237 Ser. 14-CR18, Class E, 3.6s, 2047 493,000 310,119 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.859s, 2039 19,395,019 126,068 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 558,306 279,153 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.961s, 2020 1,600,576 23,865 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.52s, 2044 $439,740 $432,594 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 269,323 261,244 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 699,000 621,691 FRB Ser. 05-GG4, Class XC, IO, 0.673s, 2039 3,398,918 7,818 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 5.112s, 2047 1,359,000 1,113,972 Ser. 11-GC3, Class E, 5s, 2044 528,000 504,191 FRB Ser. 14-GC26, Class D, 4.661s, 2047 665,000 511,372 FRB Ser. 13-GC13, Class D, 4.203s, 2046 548,000 475,089 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.974s, 2047 415,000 346,318 FRB Ser. 14-C18, Class E, 4.474s, 2047 381,000 267,614 FRB Ser. 13-C12, Class E, 4.222s, 2045 138,000 101,375 Ser. 14-C25, Class E, 3.332s, 2047 656,000 383,132 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 682,500 675,880 FRB Ser. 06-LDP6, Class B, 5.856s, 2043 367,246 367,246 Ser. 06-LDP8, Class B, 5.52s, 2045 308,000 285,116 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 357,000 356,643 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.384s, 2051 449,000 452,727 FRB Ser. 07-CB20, Class C, 6.384s, 2051 1,004,000 927,716 FRB Ser. 11-C3, Class E, 5.801s, 2046 321,000 330,213 FRB Ser. 11-C3, Class F, 5.801s, 2046 401,000 408,018 Ser. 13-C13, Class E, 3.986s, 2046 818,000 639,185 Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 615,254 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 413,478 FRB Ser. 07-CB20, Class X1, IO, 0.454s, 2051 37,643,821 121,800 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 292,584 298,821 Ser. 98-C4, Class J, 5.6s, 2035 379,000 392,871 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 98,061 98,002 FRB Ser. 06-C3, Class C, 5.704s, 2039 406,000 398,388 Ser. 06-C6, Class E, 5.541s, 2039 900,000 357,120 FRB Ser. 06-C6, Class C, 5.482s, 2039 808,000 619,655 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.41s, 2048 413,000 365,596 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.472s, 2051 269,000 278,361 FRB Ser. 07-C1, Class A3, 6.021s, 2050 1,656 1,653 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.886s, 2049 847,103 56,841 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,016,000 1,002,690 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.854s, 2047 747,000 598,860 FRB Ser. 12-C6, Class F, 4.812s, 2045 512,000 424,038 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 800,000 606,480 Ser. 14-C15, Class F, 4s, 2047 440,000 297,153 Ser. 14-C17, Class E, 3 1/2s, 2047 602,000 363,645 Ser. 15-C24, Class D, 3.257s, 2048 383,000 253,000 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 369,955 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.862s, 2044 470,000 441,283 Ser. 06-HQ9, Class C, 5.842s, 2044 1,638,000 1,621,887 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.59s, 2044 $513,000 $361,922 Ser. 07-HQ11, Class C, 5.558s, 2044 986,000 680,340 Ser. 07-HQ11, Class B, 5.538s, 2044 556,000 558,780 Ser. 06-HQ10, Class B, 5.448s, 2041 385,000 361,913 Ser. 06-HQ10, Class AJ, 5.389s, 2041 682,000 678,249 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.477s, 2043 302,000 300,460 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.097s, 2039 737,868 672,493 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 663,273 663,671 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 1s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 519,312 129,828 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.254s, 2045 2,148,000 1,671,574 FRB Ser. 07-C34, IO, 0.456s, 2046 11,279,202 74,443 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 479,000 408,060 FRB Ser. 13-LC12, Class D, 4.433s, 2046 393,000 347,495 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C16, Class D, 5.149s, 2046 174,000 164,674 FRB Ser. 14-C19, Class E, 5.136s, 2047 1,128,000 808,317 Ser. 12-C6, Class E, 5s, 2045 525,000 420,578 Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,128,014 FRB Ser. 12-C7, Class E, 4.992s, 2045 297,000 279,273 FRB Ser. 13-UBS1, Class E, 4.783s, 2046 555,000 424,579 FRB Ser. 13-C15, Class D, 4.629s, 2046 195,000 172,122 Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,220,283 Ser. 14-C19, Class D, 4.234s, 2047 629,000 492,575 Residential mortgage-backed securities (non-agency) (12.3%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 2.589s, 2036 601,170 300,585 FRB Ser. 15-RR5, Class 2A3, 1.48s, 2046 580,000 361,598 FRB Ser. 12-RR5, Class 4A8, 0.616s, 2035 218,230 202,327 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.378s, 2034 344,097 338,675 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.211s, 2034 33,576 18,093 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.746s, 2025 (Bermuda) 387,000 389,903 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.145s, 2046 850,899 714,755 FRB Ser. 05-38, Class A1, 1.937s, 2035 299,029 263,172 FRB Ser. 06-OA7, Class 1A2, 1.377s, 2046 700,500 532,380 FRB Ser. 05-38, Class A3, 0.803s, 2035 841,268 715,149 FRB Ser. 05-59, Class 1A1, 0.778s, 2035 625,130 506,355 FRB Ser. 06-OC2, Class 2A3, 0.743s, 2036 118,355 82,848 FRB Ser. 07-OH1, Class A1D, 0.663s, 2047 247,608 178,295 FRB Ser. 06-OA10, Class 4A1, 0.643s, 2046 2,828,856 1,980,199 CSMC Trust 144A FRB Ser. 09-13R, Class 3A2, 2.589s, 2036 490,532 272,245 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class B, 13.203s, 2028 250,000 266,528 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.953s, 2025 1,287,033 1,381,501 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA2, Class B, 10.953s, 2028 $250,000 $252,500 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.953s, 2028 272,000 256,226 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.453s, 2028 786,000 753,460 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.803s, 2028 602,961 570,080 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 8.003s, 2027 561,949 537,320 Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.803s, 2028 395,000 419,988 Structured Agency Credit Risk FRB Ser. 16-HQA2, Class M3, 5.603s, 2028 590,000 585,698 Structured Agency Credit Risk FRB Ser. 16-DNA2, Class M3, 5.103s, 2028 250,000 244,375 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.203s, 2028 260,000 278,850 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.703s, 2028 880,000 970,112 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.203s, 2028 500,000 537,755 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.203s, 2028 590,000 635,179 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.353s, 2028 2,060,000 2,137,435 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.153s, 2028 2,226,000 2,290,216 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.003s, 2028 210,000 214,748 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.453s, 2025 2,195,000 2,211,743 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.453s, 2025 380,000 385,004 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.453s, 2025 88,000 87,747 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.453s, 2025 120,000 119,962 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.633s, 2036 825,781 409,505 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB2, 0.598s, 2047 410,000 225,500 Ser. 15-R4, Class CB3, 0.598s, 2047 80,000 33,200 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.983s,2035 276,725 242,836 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 180,229 180,222 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.59s, 2047 475,000 237,500 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 0.613s, 2037 737,783 581,965 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.633s, 2037 613,576 501,076 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.503s, 2035 169,569 163,957 FRB Ser. 05-AR19, Class A1C3, 0.953s, 2045 915,294 769,946 FRB Ser. 05-AR19, Class A1C4, 0.853s, 2045 590,538 484,241 FRB Ser. 05-AR17, Class A1B3, 0.803s, 2045 1,057,188 869,754 Total mortgage-backed securities (cost $110,734,772) Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (32.3%)* Principal amount Value Basic materials (3.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $151,000 $150,774 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 138,000 162,495 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 85,463 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 26,000 25,220 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 202,000 211,595 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 82,000 94,915 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 300,000 306,000 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 294,000 319,725 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 219,000 244,733 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 218,581 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 181,838 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 270,000 262,575 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 75,000 75,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 135,000 109,013 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 80,000 78,425 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 131,000 126,415 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55s, 2022 (Indonesia) 13,000 11,440 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 240,000 268,200 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 284,000 297,462 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 197,000 164,988 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2022 112,000 110,880 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 147,000 147,735 Joseph T Ryerson & Son, Inc. 144A sr. notes 11s,2022 120,000 124,200 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 256,000 264,640 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 149,000 149,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 90,000 87,750 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 130,000 132,925 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 303,000 315,878 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 15,000 15,750 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 212,850 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Basic materials cont. PQ Corp. 144A company guaranty sr. notes 6 3/4s,2022 $40,000 $41,700 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 228,960 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 35,000 39,813 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 170,000 175,950 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 54,000 55,553 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s,2025 45,000 46,856 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 109,000 127,121 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 141,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 51,125 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,713 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 147,000 103,268 U.S. Concrete, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 55,000 55,000 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 120,000 118,500 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 136,013 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 73,000 76,468 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 70,000 61,600 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 207,000 212,175 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 110,000 113,025 Capital goods (1.8%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 370,000 373,700 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 251,000 278,610 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 120,000 117,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 100,000 100,000 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2024 (Ireland) 245,000 250,513 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 125,000 127,344 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 84,173 Berry Plastics Corp. company guaranty notes 6s,2022 60,000 62,025 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 107,494 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 269,230 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 100,000 110,000 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 94,000 98,465 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Capital goods cont. Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 $195,000 $170,625 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 210,700 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 204,000 227,970 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 208,000 192,920 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 166,000 168,075 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 85,000 87,338 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 269,000 277,070 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7s,2024 127,000 130,747 Terex Corp. company guaranty sr. unsec. notes 6s,2021 121,000 121,151 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 150,000 147,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 215,000 217,821 Communication services (3.8%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 197,000 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 400,000 404,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 67,684 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 13,918 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 35,000 35,788 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5 1/2s, 2026 93,000 94,395 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 220,000 228,250 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5 3/4s, 2026 44,000 45,320 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2023 84,000 84,473 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 145,000 142,463 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 51,875 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 189,000 179,550 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 148,000 140,970 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 160,000 145,600 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 146,000 148,920 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 170,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 127,000 118,110 Frontier Communications Corp. sr. unsec. notes 11s, 2025 90,000 93,150 Frontier Communications Corp. sr. unsec. notes 10 1/2s, 2022 60,000 63,488 Frontier Communications Corp. sr. unsec. notes 8 7/8s, 2020 136,000 145,180 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 $20,000 $18,855 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 53,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 158,000 109,020 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 105,000 70,875 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 26,000 6,370 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 50,000 12,375 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 60,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 67,729 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 65,000 65,244 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 131,300 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 600,000 586,500 Numericable-SFR SA 144A sr. bonds 6 1/4s, 2024 (France) 200,000 190,000 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 111,807 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $36,000 36,540 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 182,000 142,870 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 386,595 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 418,000 341,715 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 175,000 149,188 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 218,000 231,625 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 135,000 141,075 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 258,000 269,610 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 86,381 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 251,700 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 442,882 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 83,200 97,366 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 88,290 103,308 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 208,035 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 261,000 357,202 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $239,000 222,270 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 $379,000 $392,265 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 136,822 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $77,000 72,573 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 263,000 220,920 Consumer cyclicals (5.3%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 115,575 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 95,000 94,525 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 150,000 154,500 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 220,000 193,050 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 128,000 117,760 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 97,000 39,770 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 109,000 116,085 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 249,375 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 119,531 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 148,750 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 80,000 82,400 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 122,947 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 68,173 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 65,000 64,350 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 162,000 153,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 395,000 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 60,000 63,750 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 45,000 46,350 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 175,000 181,563 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 200,000 198,750 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 33,000 39,144 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 83,438 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 180,000 186,525 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2026 65,000 66,950 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5s, 2026 $45,000 $45,844 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 258,000 268,965 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 264,484 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 $90,000 90,225 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 157,000 158,178 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 166,000 124,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 108,938 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 68,000 70,359 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 29,000 27,260 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 115,000 100,625 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 248,000 237,460 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 277,365 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 105,000 112,875 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 72,800 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 84,000 86,940 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 23,073 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 45,000 47,363 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 246,949 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 90,000 93,600 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 73,000 73,365 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 67,438 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 237,000 227,520 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 229,425 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 30,000 31,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 175,000 189,000 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 76,000 53,390 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 113,125 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 196,000 148,960 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 100,000 81,500 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 253,000 261,855 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 $236,000 $244,850 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 125,000 128,750 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 83,000 85,283 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 125,000 130,747 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 200,000 203,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2026 48,000 45,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 200,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 109,000 105,185 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 155,000 158,875 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 115,000 113,563 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 153,000 154,148 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 8,000 8,180 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 42,000 43,050 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 145,000 148,263 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 461,000 374,563 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 28,463 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 145,725 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 30,000 30,900 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 213,000 217,793 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 105,000 108,544 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 261,000 269,156 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 95,000 98,919 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 15,000 15,900 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 15,000 15,656 Standard Industries, Inc. 144A sr. unsec. notes 6s, 2025 30,000 31,350 Standard Industries, Inc. 144A sr. unsec. notes 5 3/8s, 2024 201,000 204,518 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 20,000 20,550 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 169,000 167,310 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 299,250 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 $70,000 $68,338 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,086 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 63,000 64,575 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5 1/2s, 2026 70,000 68,775 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 235,000 240,953 Tribune Media Co. company guaranty sr. unsec. notes 5 7/8s, 2022 $160,000 159,200 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 52,000 54,340 Consumer staples (1.9%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 340,000 352,645 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 70,000 71,050 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 250,000 260,155 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 200,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 192,075 BlueLine Rental Finance Corp. 144A notes 7s, 2019 176,000 151,360 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 104,000 100,620 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 375,000 373,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 128,513 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 233,000 234,748 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 50,000 51,438 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 135,000 139,219 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 196,000 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 476,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 85,905 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5 1/4s, 2026 115,000 117,875 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5s, 2024 115,000 117,013 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 38,000 38,380 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 80,000 79,800 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 145,000 146,088 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 290,000 279,850 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer staples cont. Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 $218,000 $232,715 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 24,075 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 85,000 90,950 Energy (5.5%) Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 70,000 67,900 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 94,000 90,240 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 150,000 146,625 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 141,600 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 96,000 77,280 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 18,000 15,066 California Resources Corp. 144A company guaranty notes 8s, 2022 289,000 205,190 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) † 90,000 40,050 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 153,000 129,668 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 207,000 207,518 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 28,000 28,140 Continental Resources, Inc. company guaranty sr. unsec. notes 3.8s, 2024 95,000 82,888 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 32,000 22,080 Denbury Resources, Inc. 144A company guaranty notes 9s, 2021 63,000 63,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 70,000 42,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s,2020 297,000 210,128 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 388,319 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 217,000 250,415 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288s, 2037 (Russia) 240,000 278,199 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 150,000 33,750 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 76,400 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 91,868 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (In default) † 36,000 14,400 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 167,000 167,418 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) (In default) † 166,000 11,620 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † 386,000 132,205 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 104,000 6 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) $430,000 $485,083 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2017 (In default) † 300,000 105,750 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 100,750 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 95,000 92,388 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 110,000 99,550 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 143,181 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 200,000 210,402 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 289,739 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8 3/8s, 2021 (Brazil) 472,000 486,160 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 7/8s, 2040 (Brazil) 52,000 41,015 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 1,607,000 1,424,204 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 372,750 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,106,000 1,897,984 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 180,000 126,000 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 265,012 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 391,780 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5 5/8s, 2046 (Mexico) 475,000 432,963 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 85,000 81,804 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2023 76,000 66,120 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2022 26,000 22,880 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 100,000 102,250 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 100,000 99,250 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s,2023 100,000 100,375 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 95,000 98,859 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 535,000 10,700 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 185,000 75,850 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 170,000 176,163 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 (In default) † 20,000 1,200 SM Energy Co. sr. unsec. sub. notes 5s, 2024 81,000 69,255 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 138,000 127,650 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 35,992 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 57,300 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) (In default) † 45,000 11,475 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 6,900 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Williams Cos., Inc. (The) sr. unsec. unsub. notes 3.7s, 2023 $32,000 $28,320 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 169,274 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 249,000 240,285 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 209,000 194,370 Financials (4.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 150,000 143,625 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 313,000 362,298 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 85,000 85,213 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 72,000 90,499 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 50,000 50,750 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 80,000 85,200 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 39,000 38,903 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 78,102 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 102,492 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 70,000 70,350 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 125,000 126,563 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 182,438 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 325,000 330,688 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 85,000 87,550 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 90,000 93,150 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 134,000 127,635 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 96,000 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 291,375 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 115,000 121,325 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 150,000 151,875 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 R 80,000 77,900 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 78,000 25,740 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 53,000 50,880 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 220,000 211,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 183,813 iStar, Inc. sr. unsec. notes 5s, 2019 R 10,000 9,325 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 125,000 134,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 265,000 276,263 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R $102,000 $105,315 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s,2020 100,000 93,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 230,850 Ocwen Financial Corp. sr. unsec. notes 6 5/8s,2019 36,000 24,480 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 94,000 91,650 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 116,000 112,520 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 37,000 36,260 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 53,325 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 245,000 233,056 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 200,000 186,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 183,000 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 105,000 102,386 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 900,000 970,135 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 250,000 276,250 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 230,000 215,338 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 101,000 94,056 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 25,000 20,000 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s,2024 131,000 133,129 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 239,112 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 $198,000 196,020 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 R 20,000 20,550 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 279,609 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,548,000 1,656,267 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 700,000 731,500 VTB Bank PJSC via VTB Eurasia, Ltd. 144A unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 300,000 318,750 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 63,000 30,949 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 225,000 231,188 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 85,000 82,450 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 176,000 157,520 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 135,000 137,700 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 155,000 164,784 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 50,000 52,125 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 $153,000 $133,875 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 120,000 101,700 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 245,000 202,125 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 212,000 217,830 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 158,000 137,460 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 200,000 176,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 156,000 152,100 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 130,000 134,956 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 497,000 551,670 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 74,000 84,175 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 50,000 51,250 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 150,000 153,375 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 5,000 4,988 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 140,000 148,837 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 132,000 117,810 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 60,000 60,750 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 105,000 104,738 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 135,000 140,449 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 203,000 209,090 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 478,000 495,925 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 90,000 91,125 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 117,000 116,123 Tenet Healthcare Corp. company guaranty sr. FRN 4.153s, 2020 155,000 153,063 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 360,810 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,851 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 164,000 173,020 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 40,000 35,300 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 122,000 104,920 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 150,000 120,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 167,000 134,853 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 $80,000 $64,250 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 114,000 97,399 Technology (1.4%) Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 74,000 16,280 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 463,000 331,045 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 157,000 164,261 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 70,000 71,750 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 30,000 32,253 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 170,000 176,387 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 180,000 182,250 First Data Corp. 144A notes 5 3/4s, 2024 170,000 168,725 First Data Corp. 144A sr. notes 5 3/8s, 2023 150,000 152,327 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 115,000 121,268 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 408,000 385,307 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 51,000 53,423 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 210,000 221,025 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 65,000 68,006 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 181,000 170,140 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4 5/8s, 2023 (Netherlands) 200,000 203,500 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 230,000 268,063 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $213,000 225,780 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 190,000 180,975 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 332,000 328,680 Utilities and power (2.0%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 390,000 390,975 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s,2023 85,000 83,300 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 202,950 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95s, 2026 50,000 52,506 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 335,000 325,788 Calpine Corp. 144A company guaranty sr. notes 6s,2022 50,000 52,375 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 40,000 41,600 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 290,000 299,213 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 19,300 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Utilities and power cont. Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 $358,000 $358,448 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 9,600 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 345,000 406,574 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 134,882 158,150 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 201,000 213,060 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 51,675 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s,2020 261,000 185,310 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 180,000 186,750 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 45,000 44,325 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 400,000 414,000 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2026 97,000 96,515 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 85,000 87,219 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 187,188 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,378 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 69,000 67,359 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 194,025 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 119,000 40,460 Total corporate bonds and notes (cost $73,940,265) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.8%)* Principal amount Value Argentina (Republic of) 144A sr. unsec. notes 7 1/2s, 2026 (Argentina) $1,192,000 $1,291,433 Argentina (Republic of) 144A sr. unsec. notes 7 1/8s, 2036 (Argentina) 435,000 435,000 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 2,500 764,238 Buenos Aires (Province of) 144A sr. unsec. notes 9 1/8s, 2024 (Argentina) $430,000 469,847 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 2,075,000 2,334,375 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7s, 2044 (Costa Rica) 200,000 198,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 392,742 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 400,000 436,176 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 66,000 70,011 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.8%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 1,381,000 $1,379,661 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3s, 2040 (Greece) EUR 208,000 135,593 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3s, 2039 (Greece) EUR 161,000 105,163 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 603,543 394,615 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 938,933 668,410 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 903,267 653,184 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 1,076,533 792,552 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 141,000 105,783 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 139,000 107,096 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 2,735,753 2,141,656 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 288,427 230,833 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 2,255,192 1,849,945 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $300,000 322,517 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 711,160 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 355,500 Mexico (Republic of) sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 243,100 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 251,133 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 200,000 224,077 Turkey (Republic of) sr. unsec. notes 6s, 2041 (Turkey) 975,000 1,088,596 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 2040 (Ukraine) 361,000 116,946 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 176,000 166,355 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 105,338 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 702,270 Total foreign government and agency bonds and notes (cost $20,091,025) SENIOR LOANS (1.9%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $215,097 $202,371 Asurion, LLC bank term loan FRN 8 1/2s, 2021 140,000 134,692 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s,2018 140,056 102,066 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 215,531 151,231 Putnam VT Diversified Income Fund 15 SENIOR LOANS (1.9%)* c cont. Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 $449,505 $448,381 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 69,650 69,940 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 259,700 242,820 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 34,071 33,475 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 178,055 177,677 DPx Holdings BV bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 122,500 119,009 First Data Corp. bank term loan FRN 4.212s, 2021 110,725 110,255 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 80,123 75,992 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 223,629 166,044 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 319,000 232,737 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 138,942 138,768 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s,2022 94,288 94,170 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s,2020 149,250 140,544 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 281,548 252,426 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 78,600 73,949 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5s, 2023 129,675 128,973 ROC Finance, LLC bank term loan FRN 5s, 2019 532,034 505,432 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 54,964 50,980 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 108,167 104,787 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 499,637 165,817 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 5,128 1,702 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 116,464 112,853 Total senior loans (cost $4,695,441) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/2.915 $3,749,700 $23,169 (3.315)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/3.315 3,749,700 5,812 Goldman Sachs International 1.4825/3 month USD-LIBOR- BBA/Jul-26 Jul-16/1.4825 16,031,300 181,635 1.3275/3 month USD-LIBOR- BBA/Jul-26 Jul-16/1.3275 9,470,000 36,365 2.089/6 month AUD-BBR- BBSW/Jul-26 Jul-16/2.089 AUD 5,381,000 12,441 (1.65)/3 month USD-LIBOR- BBA/Jul-26 Jul-16/1.65 $16,031,300 11,062 (1.73)/3 month USD-LIBOR- BBA/Jul-26 Jul-16/1.73 16,031,300 4,168 (1.82)/3 month USD-LIBOR- BBA/Jul-17 Jul-16/1.82 18,196,200 18 PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont. (1.306)/3 month USD-LIBOR- BBA/Jul-17 Jul-16/1.306 $18,196,200 $18 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR- BBA/Jul-17 Jul-16/1.15 18,196,200 182 Total purchased swap options outstanding (cost $718,248) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.80 $9,000,000 $30,060 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.70 9,000,000 27,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.52 9,000,000 23,130 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.42 9,000,000 21,240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.78 9,000,000 11,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 9,000,000 9,450 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 9,000,000 8,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 9,000,000 7,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 9,000,000 1,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 9,000,000 1,260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 9,000,000 9 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 9,000,000 9 EUR/USD (Put) Jul-16/1.10 EUR 7,828,400 45,523 USD/CAD (Call) Jul-16/CAD $4,308,400 11,934 Total purchased options outstanding (cost $968,461) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 $173,244 Total preferred stocks (cost $175,813) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $126,016 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 64,000 42,600 Total convertible bonds and notes (cost $177,333) 16Putnam VT Diversified Income Fund COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 12,972 $130 Lone Pine Resources, Inc. Class A (Canada) † F 12,972 130 Tribune Media Co. Class 1C F 55,356 13,839 Total common stocks (cost $84,686) Principal amount/ SHORT-TERM INVESTMENTS (8.9%)* shares Value Putnam Short Term Investment Fund 0.47% L Shares 10,589,900 $10,589,900 SSgA Prime Money Market Fund Class N 0.39% P Shares 110,000 110,000 U.S. Treasury Bills 0.27%, August 18, 2016 Δ § $3,860,000 3,858,819 U.S. Treasury Bills 0.20%, August 11, 2016 # Δ § 3,465,000 3,464,196 U.S. Treasury Bills 0.20%, August 4, 2016 § 920,000 919,813 U.S. Treasury Bills 0.22%, July 21, 2016 58,000 57,994 U.S. Treasury Bills 0.23%, July 14, 2016 85,000 84,996 U.S. Treasury Bills 0.22%, July 7, 2016 Δ 351,000 350,997 Total short-term investments (cost $19,436,585) Total investments (cost $341,251,184) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $217,569,431. † This security is non-income-producing. interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $129,024,543 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.1% Canada 0.9% Greece 2.6 Luxembourg 0.6 Russia 1.9 Indonesia 0.6 Argentina 1.4 Other 2.7 Brazil 1.1 Total 100.0% Venezuela 1.1 Putnam VT Diversified Income Fund17 FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $116,401,217) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/21/16 $1,907,217 $1,831,008 $76,209 British Pound Sell 9/21/16 996,248 1,024,935 28,687 Canadian Dollar Buy 7/21/16 524,668 506,107 18,561 Chilean Peso Buy 7/21/16 309,847 305,732 4,115 Chilean Peso Sell 7/21/16 309,847 302,123 (7,724) Euro Buy 9/21/16 850,806 880,458 (29,652) Hong Kong Dollar Sell 8/18/16 1,145,455 1,145,333 (122) Japanese Yen Sell 8/18/16 66,775 79,458 12,683 Malaysian Ringgit Buy 8/18/16 1,118,448 1,114,062 4,386 New Zealand Dollar Buy 7/21/16 1,942,347 1,884,403 57,944 Swedish Krona Sell 9/21/16 1,068,558 1,129,487 60,929 Barclays Bank PLC Australian Dollar Buy 7/21/16 635,937 655,270 (19,333) British Pound Sell 9/21/16 2,079,223 2,139,013 59,790 Canadian Dollar Sell 7/21/16 1,265,380 1,275,169 9,789 Euro Buy 9/21/16 1,295,295 1,288,877 6,418 Japanese Yen Sell 8/18/16 1,199,868 1,223,065 23,197 New Zealand Dollar Sell 7/21/16 583,717 558,979 (24,738) Norwegian Krone Buy 9/21/16 977,512 980,068 (2,556) Swedish Krona Buy 9/21/16 1,092,610 1,114,984 (22,374) Swedish Krona Sell 9/21/16 1,097,852 1,084,263 (13,589) Swiss Franc Sell 9/21/16 8,641 11,210 2,569 Citibank, N.A. Australian Dollar Buy 7/21/16 1,132,419 1,106,293 26,126 Brazilian Real Sell 10/3/16 142,932 132,815 (10,117) British Pound Buy 9/21/16 1,292,671 1,400,389 (107,718) Canadian Dollar Sell 7/21/16 2,018,632 2,009,147 (9,485) Euro Sell 9/21/16 1,607,907 1,625,093 17,186 Mexican Peso Buy 7/21/16 107,106 100,759 6,347 New Zealand Dollar Buy 7/21/16 686,877 648,841 38,036 South African Rand Buy 7/21/16 1,083,265 1,062,590 20,675 Credit Suisse International Australian Dollar Buy 7/21/16 1,140,022 1,176,558 (36,536) Australian Dollar Sell 7/21/16 1,151,799 1,151,148 (651) British Pound Sell 9/21/16 1,082,843 1,099,832 16,989 Canadian Dollar Sell 7/21/16 1,909,565 1,883,738 (25,827) Hong Kong Dollar Sell 8/18/16 925,317 925,242 (75) Japanese Yen Sell 8/18/16 1,184,630 1,114,627 (70,003) New Zealand Dollar Buy 7/21/16 3,233,844 3,140,724 93,120 Norwegian Krone Sell 9/21/16 2,724,078 2,733,471 9,393 Swedish Krona Sell 9/21/16 4,394,941 4,487,274 92,333 Deutsche Bank AG Australian Dollar Sell 7/21/16 567,738 552,706 (15,032) Euro Buy 9/21/16 153,467 148,797 4,670 Japanese Yen Sell 8/18/16 137,984 79,305 (58,679) Goldman Sachs International Australian Dollar Buy 7/21/16 2,578,783 2,627,095 (48,312) British Pound Sell 9/21/16 2,076,159 2,164,075 87,916 Canadian Dollar Buy 7/21/16 1,099,960 1,040,255 59,705 Euro Buy 9/21/16 1,818,577 1,839,697 (21,120) Indonesian Rupiah Buy 8/18/16 1,100,228 1,083,796 16,432 Japanese Yen Sell 8/18/16 2,417,781 2,435,538 17,757 18 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $116,401,217) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. New Zealand Dollar Buy 7/21/16 $2,539,191 $2,408,360 $130,831 South Korean Won Buy 8/18/16 1,149,665 1,135,849 13,816 South Korean Won Sell 8/18/16 1,151,194 1,119,507 (31,687) Swedish Krona Sell 9/21/16 2,491,359 2,498,955 7,596 HSBC Bank USA, National Association Australian Dollar Buy 7/21/16 1,147,029 1,120,088 26,941 British Pound Sell 9/21/16 1,082,843 1,099,853 17,010 Canadian Dollar Sell 7/21/16 879,117 869,841 (9,276) Euro Sell 9/21/16 3,484,799 3,508,825 24,026 Hong Kong Dollar Sell 8/18/16 1,143,972 1,143,968 (4) Polish Zloty Sell 9/21/16 35,954 44,565 8,611 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/21/16 502,519 563,003 (60,484) British Pound Sell 9/21/16 3,048,160 3,143,860 95,700 Canadian Dollar Buy 7/21/16 497,730 508,515 (10,785) Euro Buy 9/21/16 2,363,116 2,398,371 (35,255) Hong Kong Dollar Sell 8/18/16 1,169,289 1,169,179 (110) Indonesian Rupiah Buy 11/16/16 1,071,933 1,077,823 (5,890) Japanese Yen Sell 8/18/16 575,928 575,532 (396) New Zealand Dollar Buy 7/21/16 1,900,255 1,789,109 111,146 Norwegian Krone Buy 9/21/16 724,514 752,565 (28,051) Russian Ruble Buy 9/21/16 1,088,686 1,062,437 26,249 Swedish Krona Sell 9/21/16 5,968,996 6,100,709 131,713 Royal Bank of Scotland PLC (The) Australian Dollar Sell 7/21/16 1,288,647 1,201,996 (86,651) British Pound Sell 9/21/16 895,264 892,078 (3,186) Canadian Dollar Sell 7/21/16 2,430,517 2,429,905 (612) Euro Sell 9/21/16 1,064,704 1,097,844 33,140 Japanese Yen Sell 8/18/16 1,084,306 1,091,443 7,137 New Zealand Dollar Buy 7/21/16 2,733,097 2,672,262 60,835 Norwegian Krone Sell 9/21/16 2,490,709 2,477,823 (12,886) State Street Bank and Trust Co. Australian Dollar Buy 7/21/16 1,075,847 1,122,623 (46,776) Australian Dollar Sell 7/21/16 1,134,581 1,111,380 (23,201) Brazilian Real Sell 10/3/16 628,563 584,813 (43,750) British Pound Sell 9/21/16 996,247 1,037,012 40,765 Canadian Dollar Buy 7/21/16 2,552,434 2,565,669 (13,235) Singapore Dollar Sell 8/18/16 1,139,098 1,130,925 (8,173) UBS AG Australian Dollar Buy 7/21/16 1,712,605 1,668,279 44,326 Canadian Dollar Sell 7/21/16 899,939 900,684 745 Euro Sell 9/21/16 663,951 686,760 22,809 Japanese Yen Sell 8/18/16 34,386 3,333 (31,053) New Zealand Dollar Buy 7/21/16 1,049,649 1,004,501 45,148 WestPac Banking Corp. Canadian Dollar Sell 7/21/16 311,642 306,960 (4,682) Mexican Peso Buy 7/21/16 1,748 1,706 42 Mexican Peso Sell 7/21/16 1,748 1,687 (61) New Zealand Dollar Buy 7/21/16 17,835 16,811 1,024 Total Putnam VT Diversified Income Fund 19 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/16 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 16 $2,757,500 Sep-16 $149,968 U.S. Treasury Bond Ultra 30 yr (Long) 17 3,168,375 Sep-16 196,662 U.S. Treasury Note 10 yr (Short) 120 15,958,125 Sep-16 (431,489) U.S. Treasury Note Ultra 10 yr (Short) 4 582,688 Sep-16 (19,164) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $2,259,007) (Unaudited) date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 $3,749,700 $65,035 Goldman Sachs International 1.65875/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.65875 16,031,300 1,924 (1.215)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.215 18,196,200 20,562 (0.901)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/0.901 18,196,200 21,835 1.57/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.57 16,031,300 25,650 (0.7325)/3 month USD-LIBOR-BBA/ Jul-18 Jul-16/0.7325 44,390,000 34,180 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 18,196,200 18 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 18,196,200 18 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 829,997 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $885,938) (Unaudited) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.18 $9,000,000 $16,830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.09 9,000,000 15,390 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.90 9,000,000 12,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.80 9,000,000 11,610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.56 9,000,000 9,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.47 9,000,000 8,370 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.28 9,000,000 6,930 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.19 9,000,000 6,300 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.04 9,000,000 5,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 9,000,000 4,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 9,000,000 4,050 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 9,000,000 3,330 WRITTEN OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $885,938) (Unaudited) cont. date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$100.30 $9,000,000 $2,520 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 9,000,000 2,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 9,000,000 1,890 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 9,000,000 1,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 9,000,000 450 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 9,000,000 360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 9,000,000 90 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 9,000,000 90 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 9,000,000 9 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 9,000,000 9 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 9,000,000 9 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 9,000,000 9 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (1.455)/3 month USD-LIBOR-BBA/ Jul-26 (Purchased) Jul-16/1.455 $19,178,900 $(106,922) $(1,918) 1.585/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.585 19,178,900 37,399 (1,918) 1.515/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.515 19,178,900 66,167 (2,301) Goldman Sachs International (2.0745)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.0745 9,589,500 (34,522) 1,055 1.5595/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.5595 9,589,500 (44,112) (8,439) 1.1665/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.1665 38,357,800 38,358 3,836 (0.6665)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.6665 38,357,800 40,276 384 JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 4,684,125 (114,775) 197,998 20 Putnam VT Diversified Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 $4,684,125 $(119,019) $163,148 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 17,024,600 (119,598) 47,958 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 8,512,300 (56,284) 27,486 (2.01575)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.01575 9,589,500 (37,399) 6,041 1.49825/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.49825 9,589,500 (37,399) (8,247) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 4,684,125 (124,635) (122,743) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 4,684,125 (131,156) (129,657) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 20,516,500 135,922 135,614 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 20,516,500 131,156 130,690 (0.634)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.634 38,357,800 37,399 1,534 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 1.134/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.134 $38,357,800 $37,399 $(767) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 17,024,600 52,129 (48,009) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 34,049,200 108,957 (91,592) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 20,516,500 118,120 (186,085) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 20,516,500 116,944 (224,039) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable Principal Settlement $28,122,266) (Unaudited) amount date Value Federal National Mortgage Association, 4s, July1,2046 $1,000,000 7/14/16 $1,072,187 Federal National Mortgage Association, 3 1/2s, July1,2046 6,000,000 7/14/16 6,329,531 Federal National Mortgage Association, 3s, July1,2046 16,000,000 7/14/16 16,601,250 Government National Mortgage Association, 3 1/2s, July1,2046 4,000,000 7/20/16 4,244,688 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 32,807,000 $— 1/1/26 1 month MXN-TIIE-BANXICO 6.16% $15,731 MXN 19,840,000 — 1/2/26 1 month MXN-TIIE-BANXICO 6.14% 9,447 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $35,625,200 $(214,221) 6/28/26 3 month USD-LIBOR-BBA 1.4825% $144,687 17,812,600 213,516 6/28/26 1.65875% 3 month (267,197) USD-LIBOR-BBA 35,625,200 (196,409) 6/21/26 3 month USD-LIBOR-BBA 1.55% 400,440 17,812,600 195,703 6/21/26 1.715% 3 month (384,816) USD-LIBOR-BBA 82,175,900 E 176,238 9/21/18 1.12% 3 month (401,623) USD-LIBOR-BBA 6,536,300 E 41,900 9/21/21 1.40% 3 month (78,976) USD-LIBOR-BBA 20,433,600 E 222,834 9/21/26 1.75% 3 month (441,666) USD-LIBOR-BBA Putnam VT Diversified Income Fund 21 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,276,700 E $53,653 9/21/46 2.17% 3 month $(119,055) USD-LIBOR-BBA 45,979,000 (172) 6/8/18 0.95082% 3 month (199,601) USD-LIBOR-BBA 13,032,000 (105) 6/8/21 3 month USD-LIBOR-BBA 1.22839% 160,915 10,503,000 (139) 6/8/26 1.60208% 3 month (233,247) USD-LIBOR-BBA 6,630,000 (225) 6/8/46 3 month USD-LIBOR-BBA 2.06188% 352,565 101,610,000 E (405,436) 9/21/18 3 month USD-LIBOR-BBA 1.05% 167,745 3,572,000 E 4,958 9/21/46 3 month USD-LIBOR-BBA 2.10% 214,385 31,898,000 E (181,989) 9/21/21 3 month USD-LIBOR-BBA 1.30% 250,993 29,465,000 E (19,328) 9/21/26 1.65% 3 month (695,551) USD-LIBOR-BBA 13,715,700 (99) 6/21/26 3 month USD-LIBOR-BBA 1.42% 58,556 7,200,000 (95) 6/20/26 1.4215% 3 month (32,033) USD-LIBOR-BBA 7,087,000 (94) 6/24/26 3 month USD-LIBOR-BBA 1.56% 124,807 5,611,000 (74) 6/28/26 1.5675% 3 month (102,372) USD-LIBOR-BBA 26,718,900 44,179 6/28/26 1.4825% 3 month (225,003) USD-LIBOR-BBA 16,031,300 (35,837) 7/1/26 3 month USD-LIBOR-BBA 1.4825% 123,114 9,200,000 (35) 6/29/18 3 month USD-LIBOR-BBA 0.711% (4,398) 6,200,000 (82) 6/29/26 1.36146% 3 month 9,374 USD-LIBOR-BBA 6,200,000 (82) 6/29/26 1.3534% 3 month 14,170 USD-LIBOR-BBA 9,200,000 (35) 6/29/18 3 month USD-LIBOR-BBA 0.7115% (4,315) 6,200,000 (82) 6/29/26 1.35735% 3 month 11,819 USD-LIBOR-BBA 9,200,000 (35) 6/29/18 3 month USD-LIBOR-BBA 0.716% (3,485) 4,507,300 (59) 6/29/26 1.336% 3 month 17,828 USD-LIBOR-BBA 6,131,100 (81) 6/30/26 1.35629% 3 month 12,585 USD-LIBOR-BBA AUD 7,705,000 E 57,303 9/28/26 2.35% 6 month AUD-BBR- (18,147) BBSW AUD 22,098,000 E 2,612 9/28/18 3 month AUD-BBR-BBSW 1.75% 7,935 AUD 7,760,000 E 3,832 9/28/21 2.05% 6 month AUD-BBR- (10,168) BBSW CAD 28,727,000 E (17,971) 9/21/18 3 month CAD-BA-CDOR 0.90% (1,472) CAD 10,768,000 E 73,751 9/21/26 1.50% 3 month CAD-BA- (57,654) CDOR CAD 4,479,000 E 13,784 9/21/21 1.05% 3 month CAD-BA- (5,950) CDOR CHF 2,087,000 E 40,926 9/21/26 6 month CHF-LIBOR-BBA 0.15% (8,600) CHF 5,895,000 E 17,317 9/21/18 6 month CHF-LIBOR-BBA 0.70% (6,360) CHF 15,408,000 E 118,038 9/21/21 6 month CHF-LIBOR-BBA 0.55% (46,740) EUR 24,939,000 E 148,041 9/21/21 0.05% 6 month (31,466) EUR-EURIBOR- REUTERS EUR 4,841,000 E (69,556) 9/21/26 6 month EUR-EURIBOR-Telerate 0.55% 14,225 GBP 7,724,000 E 2,840 9/21/18 6 month GBP-LIBOR-BBA 0.75% 59,342 GBP 6,809,000 E 177,899 9/21/21 1.00% 6 month (1,668) GBP-LIBOR-BBA GBP 75,000 E (3,540) 9/21/26 6 month GBP-LIBOR-BBA 1.35% (99) JPY 115,410,000 (17) 11/13/45 6 month JPY-LIBOR-BBA 1.32125% 373,070 22 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 147,813,000 $(35) 11/26/35 6 month JPY-LIBOR-BBA 1.09% $266,510 JPY 115,410,000 (17) 1/5/46 1.22015% 6 month (344,687) JPY-LIBOR-BBA JPY 147,813,000 (40) 1/5/36 1.00875% 6 month (249,055) JPY-LIBOR-BBA NOK 17,334,000 E (23,079) 9/21/26 6 month NOK-NIBOR-NIBR 1.50% 5,640 NOK 613,000 E — 9/21/18 0.80% 6 month NOK-NIBOR- 61 NIBR NOK 784,000 E 519 9/21/21 1.10% 6 month NOK-NIBOR- (147) NIBR NZD 6,055,000 33,268 6/15/26 3.10% 3 month NZD-BBR-FRA (135,162) NZD 8,281,000 1,853 6/15/18 3 month NZD-BBR-FRA 2.40% 21,626 NZD 25,643,000 (20,686) 6/15/21 2.70% 3 month NZD-BBR-FRA (343,012) NZD 713,000 (3,063) 6/15/21 3 month NZD-BBR-FRA 2.7003% 5,907 NZD 8,210,000 12,658 6/15/18 2.4001% 3 month NZD-BBR-FRA (6,957) NZD 3,065,000 E (11,021) 9/21/21 3 month NZD-BBR-FRA 2.50% 5,198 NZD 544,000 E (9,170) 9/21/26 3 month NZD-BBR-FRA 2.90% (1,707) SEK 30,389,000 E (27,198) 9/21/26 3 month SEK-STIBOR-SIDE 1.10% 81,838 SEK 17,416,000 E 12,548 9/21/21 0.30% 3 month SEK-STIBOR- (12,895) SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $729,955 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(9,099) 30 year Fannie Mae pools 179,610 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 362 30 year Fannie Mae pools 399,268 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (692) 30 year Fannie Mae pools 463,149 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 932 30 year Fannie Mae pools 56,535 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (39) 30 year Fannie Mae pools 215,408 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 40 30 year Ginnie Mae II pools 1,031,053 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 2,075 30 year Fannie Mae pools 1,525,454 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 1,557 30 year Fannie Mae pools 529,138 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (2,441) 30 year Fannie Mae pools 629,461 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% (5,548) 30 year Ginnie Mae II pools 378,777 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% (3,339) 30 year Ginnie Mae II pools 480,602 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% (4,236) 30 year Ginnie Mae II pools 635,135 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (443) 30 year Fannie Mae pools 91,111 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (64) 30 year Fannie Mae pools Putnam VT Diversified Income Fund 23 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,316,400 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% $12,221 30 year Fannie Mae pools 615,177 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 7,475 30 year Fannie Mae pools 983,782 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 12,213 30 year Fannie Mae pools 3,466,652 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (12,391) 30 year Fannie Mae pools 2,392,627 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,691 30 year Fannie Mae pools 14,182,739 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 53,622 30 year Fannie Mae pools 8,542,181 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (72,313) 30 year Fannie Mae pools EUR 2,664,000 — 9/15/17 (0.4975%) Eurostat Eurozone HICP (13,038) excluding tobacco EUR 1,332,000 — 9/15/17 (0.46%) Eurostat Eurozone HICP (5,395) excluding tobacco EUR 1,895,000 — 9/15/17 (0.435%) Eurostat Eurozone HICP (6,624) excluding tobacco Citibank, N.A. $846,536 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,201 30 year Fannie Mae pools 512,984 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,939 30 year Fannie Mae pools 1,324,746 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5,009 30 year Fannie Mae pools Credit Suisse International 556,382 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,104 30 year Fannie Mae pools 580,659 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,916) 30 year Fannie Mae pools 875,391 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% (7,716) 30 year Ginnie Mae II pools 926,655 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 8,602 30 year Fannie Mae pools 1,020,961 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 9,478 30 year Fannie Mae pools 855,876 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (7,544) 30 year Ginnie Mae II pools 1,632,445 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (14,389) 30 year Ginnie Mae II pools 725,727 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (9,350) 30 year Fannie Mae pools 363,228 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (4,680) 30 year Fannie Mae pools 473,364 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (6,099) 30 year Fannie Mae pools 652,807 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (8,104) 30 year Fannie Mae pools 524,196 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (6,508) 30 year Fannie Mae pools 1,256,242 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (15,595) 30 year Fannie Mae pools 3,696,338 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (48,370) 30 year Fannie Mae pools 1,514,324 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (19,816) 30 year Fannie Mae pools 24 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $1,501,813 $— 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% $(21,452) 30 year Fannie Mae pools 1,450,701 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 17,628 30 year Fannie Mae pools Deutsche Bank AG 580,659 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,916) 30 year Fannie Mae pools Goldman Sachs International 733,211 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,271) 30 year Fannie Mae pools 263,461 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (184) 30 year Fannie Mae pools 1,811,789 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (22,583) 30 year Fannie Mae pools 1,811,789 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (22,583) 30 year Fannie Mae pools 406,673 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,443) 30 year Fannie Mae pools 152,766 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,293) 30 year Fannie Mae pools 107,230 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (186) 30 year Fannie Mae pools 1,175,401 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (13,362) 30 year Fannie Mae pools 281,289 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (488) 30 year Fannie Mae pools 562,527 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (975) 30 year Fannie Mae pools 283,942 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,404) 30 year Fannie Mae pools 557,116 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,716) 30 year Fannie Mae pools 340,689 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,884) 30 year Fannie Mae pools 26,130 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (221) 30 year Fannie Mae pools 69,626 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (589) 30 year Fannie Mae pools 18,687 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (13) 30 year Fannie Mae pools 357,316 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (249) 30 year Fannie Mae pools 2,359,158 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (29,406) 30 year Fannie Mae pools 287,261 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (498) 30 year Fannie Mae pools 2,039,338 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (25,420) 30 year Fannie Mae pools 312,082 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (3,792) 30 year Fannie Mae pools 1,355,347 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 12,582 30 year Fannie Mae pools 1,497,405 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (19,292) 30 year Fannie Mae pools 1,195,444 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (15,401) 30 year Fannie Mae pools 733,750 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (9,453) 30 year Fannie Mae pools Putnam VT Diversified Income Fund 25 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,503,008 $— 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(19,668) 30 year Fannie Mae pools 921,000 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 11,434 30 year Fannie Mae pools EUR 9,589,000 — 8/10/17 (0.63%) Eurostat Eurozone HICP (79,278) excluding tobacco EUR 3,166,000 — 8/11/17 (0.63%) Eurostat Eurozone HICP (26,175) excluding tobacco EUR 2,664,000 — 8/31/17 (0.27%) Eurostat Eurozone HICP (562) excluding tobacco EUR 2,664,000 — 9/1/17 (0.37%) Eurostat Eurozone HICP (5,410) excluding tobacco EUR 2,664,000 — 9/10/20 (0.7975%) Eurostat Eurozone HICP (42,418) excluding tobacco EUR 1,502,000 — 1/26/21 (0.75%) Eurostat Eurozone HICP (13,401) excluding tobacco JPMorgan Chase Bank N.A. $2,879,089 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (34,985) 30 year Fannie Mae pools 2,185,814 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (26,560) 30 year Fannie Mae pools 454,022 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (5,517) 30 year Fannie Mae pools 1,355,347 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 12,582 30 year Fannie Mae pools EUR 1,332,000 — 9/4/20 (0.8675%) Eurostat Eurozone HICP (26,658) excluding tobacco EUR 1,332,000 — 9/7/20 (0.85%) Eurostat Eurozone HICP (25,293) excluding tobacco EUR 1,607,000 — 1/27/21 (0.755%) Eurostat Eurozone HICP (14,802) excluding tobacco EUR 1,322,000 — 1/26/21 (0.75%) Eurostat Eurozone HICP (11,068) excluding tobacco Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $(412) CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp (2,316) CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp (4,106) CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp (5,957) Credit Suisse International CMBX NA BB Index — (42,255) 2,394,000 5/11/63 (500 bp) 284,446 CMBX NA BB Index — (1,136) 117,000 1/17/47 (500 bp) 21,628 CMBX NA BBB– Index BBB–/P 2,153 24,000 5/11/63 300 bp 389 CMBX NA BBB– Index BBB–/P 7,158 545,000 5/11/63 300 bp (32,900) CMBX NA BBB– Index BBB–/P 19,962 1,379,000 5/11/63 300 bp (81,395) CMBX NA BBB– Index BBB–/P 31,240 311,000 1/17/47 300 bp (202) CMBX NA BBB– Index BBB–/P 90,795 2,551,000 1/17/47 300 bp (167,111) CMBX NA BBB– Index BBB–/P 221,501 2,965,000 1/17/47 300 bp (78,261) CMBX NA BBB– Index BBB–/P 350,587 10,221,000 1/17/47 300 bp (682,757) 26 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International CMBX NA BBB– Index BBB–/P $(394) $57,000 5/11/63 300 bp $(4,584) CMBX NA BBB– Index BBB–/P 458 46,000 1/17/47 300 bp (4,192) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (9,851) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (9,851) CMBX NA BBB– Index BBB–/P 934 120,000 1/17/47 300 bp (11,198) CMBX NA BBB– Index BBB–/P 902 211,000 1/17/47 300 bp (20,430) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (20,580) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (20,580) CMBX NA BBB– Index BBB–/P 331 306,000 1/17/47 300 bp (30,606) CMBX NA BBB– Index BBB–/P 1,271 324,000 1/17/47 300 bp (31,485) CMBX NA BB Index — (3,036) 355,000 5/11/63 (500 bp) 45,409 CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) 23,033 CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) 17,127 CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 14,476 CMBX NA BB Index — 707 42,000 5/11/63 (500 bp) 6,439 CMBX NA BB Index — 390 38,000 5/11/63 (500 bp) 5,575 CMBX NA BB Index — 46 38,000 5/11/63 (500 bp) 5,232 CMBX NA BB Index — (1,210) 117,000 1/17/47 (500 bp) 21,554 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 11,940 CMBX NA BBB– Index BBB–/P (84) 21,000 5/11/63 300 bp (1,628) CMBX NA BBB– Index BBB–/P (327) 30,000 5/11/63 300 bp (2,532) CMBX NA BBB– Index BBB–/P (83) 31,000 5/11/63 300 bp (2,361) CMBX NA BBB– Index BBB–/P (331) 33,000 5/11/63 300 bp (2,756) CMBX NA BBB– Index BBB–/P (933) 56,000 5/11/63 300 bp (5,049) CMBX NA BBB– Index BBB–/P 3,057 74,000 1/17/47 300 bp (4,424) CMBX NA BBB– Index BBB–/P 3,731 177,000 1/17/47 300 bp (14,164) CMBX NA BBB– Index BBB–/P 7,482 180,000 1/17/47 300 bp (10,716) CMBX NA BBB– Index BBB–/P 5,449 182,000 1/17/47 300 bp (12,951) CMBX NA BBB– Index BBB–/P 8,242 191,000 1/17/47 300 bp (11,068) CMBX NA BBB– Index BBB–/P 7,689 191,000 1/17/47 300 bp (11,621) CMBX NA BBB– Index BBB–/P 7,689 191,000 1/17/47 300 bp (11,621) CMBX NA BBB– Index BBB–/P 9,030 298,000 1/17/47 300 bp (21,098) CMBX NA BBB– Index BBB–/P 9,657 326,000 1/17/47 300 bp (23,301) CMBX NA BBB– Index BBB–/P 47,161 340,000 1/17/47 300 bp 12,787 CMBX NA BBB– Index BBB–/P 18,800 590,000 1/17/47 300 bp (40,849) CMBX NA BBB– Index BBB–/P 133,315 670,000 1/17/47 300 bp 65,578 CMBX NA BBB– Index BBB–/P 25,296 817,000 1/17/47 300 bp (57,303) JPMorgan Securities LLC CMBX NA BBB– Index BBB–/P 1,699 67,000 1/17/47 300 bp (5,075) CMBX NA BBB– Index BBB–/P 10,512 190,000 1/17/47 300 bp (8,697) CMBX NA BBB– Index BBB–/P 6,379 244,000 1/17/47 300 bp (18,290) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT Diversified Income Fund 27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $13,839 Energy —­ —­ 260 Total common stocks —­ —­ Convertible bonds and notes —­ 168,616 —­ Corporate bonds and notes —­ 70,375,057 6 Foreign government and agency bonds and notes —­ 19,243,805 —­ Mortgage-backed securities —­ 104,384,846 569,453 Preferred stocks 173,244 —­ —­ Purchased options outstanding —­ 198,505 —­ Purchased swap options outstanding —­ 274,870 —­ Senior loans —­ 4,037,091 —­ U.S. government and agency mortgage obligations —­ 111,349,415 —­ Short-term investments 10,699,900 8,736,815 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $741,725 $—­ Futures contracts (104,023) —­ —­ Written options outstanding —­ (113,886) —­ Written swap options outstanding —­ (999,219) —­ Forward premium swap option contracts —­ (109,971) —­ TBA sale commitments —­ (28,247,656) —­ Interest rate swap contracts —­ (1,974,834) —­ Total return swap contracts —­ (649,871) —­ Credit default contracts —­ (1,991,555) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 6/30/16 Common stocks*: Consumer cyclicals $13,838 $— $— $1 $— $— $— $— $13,839 Energy 260 — 260 Total common stocks — — 1 — Corporate bonds and notes $8 — — (2) — $6 Mortgage-backed securities $5,569,890 (232,735) (58,000) (30,164) 10,071 (1,057,500) 279,153 (3,911,262) $569,453 Totals * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value. Transfers in include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $(60,212) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. The accompanying notes are an integral part of these financial statements. 28 Putnam VT Diversified Income Fund Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $330,661,284) $319,635,822 Affiliated issuers (identified cost $10,589,900) (Note 5) 10,589,900 Cash 54,059 Foreign currency (cost $164,174) (Note 1) 164,174 Interest and other receivables 3,007,884 Receivable for shares of the fund sold 4,487 Receivable for investments sold 681,595 Receivable for sales of delayed delivery securities (Note 1) 6,324,244 Receivable for variation margin (Note 1) 1,571,920 Unrealized appreciation on forward premium swap option contracts (Note 1) 715,744 Unrealized appreciation on forward currency contracts (Note 1) 1,721,572 Unrealized appreciation on OTC swap contracts (Note 1) 738,538 Premium paid on OTC swap contracts (Note 1) 53,151 Total assets Liabilities Payable for investments purchased 2,034,171 Payable for purchases of delayed delivery securities (Note 1) 88,549,087 Payable for shares of the fund repurchased 272,685 Payable for compensation of Manager (Note 2) 98,594 Payable for custodian fees (Note 2) 34,393 Payable for investor servicing fees (Note 2) 25,919 Payable for Trustee compensation and expenses (Note 2) 141,528 Payable for administrative services (Note 2) 868 Payable for distribution fees (Note 2) 29,313 Payable for variation margin (Note 1) 1,552,225 Unrealized depreciation on OTC swap contracts (Note 1) 2,311,896 Premium received on OTC swap contracts (Note 1) 1,096,041 Unrealized depreciation on forward currency contracts (Note 1) 979,847 Unrealized depreciation on forward premium swap option contracts (Note 1) 825,715 Written options outstanding, at value (premiums $3,144,945) (Notes 1 and 3) 1,113,105 TBA sale commitments, at value (proceeds receivable $28,122,266) (Note 1) 28,247,656 Collateral on certain derivative contracts, at value (Note 1) 258,351 Other accrued expenses 122,265 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $341,568,466 Undistributed net investment income (Note 1) 5,737,591 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (117,991,175) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,745,451) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $76,436,013 Number of shares outstanding 13,685,373 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.59 Computation of net asset value Class IB Net assets $141,133,418 Number of shares outstanding 25,203,868 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.60 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 29 Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Interest (net of foreign tax of $277 ) (including interest income of $28,338 from investments in affiliated issuers) (Note 5) $7,779,316 Dividends 9,133 Total investment income Expenses Compensation of Manager (Note 2) 605,650 Investor servicing fees (Note 2) 78,108 Custodian fees (Note 2) 55,799 Trustee compensation and expenses (Note 2) 9,760 Distribution fees (Note 2) 179,906 Administrative services (Note 2) 2,565 Auditing and tax fees 77,727 Other 48,640 Fees waived and reimbursed by Manager (Note 2) (3,585) Total expenses Expense reduction (Note 2) (49) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (9,307,014) Net realized loss on swap contracts (Note 1) (8,156,853) Net realized gain on futures contracts (Note 1) 327,888 Net realized loss on foreign currency transactions (Note 1) (3,140,255) Net realized gain on written options (Notes 1 and 3) 3,351,699 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,216,446 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 2,338,104 Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $6,733,928 $13,081,041 Net realized loss on investments and foreign currency transactions (16,924,535) (3,295,342) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,554,550 (16,041,491) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,054,685) (9,358,571) Class IB (10,511,769) (16,632,738) Decrease from capital share transactions (Note 4) (1,062,311) (18,589,648) Total decrease in net assets Net assets: Beginning of period 241,834,253 292,671,002 End of period (including undistributed net investment income of $5,737,591 and $15,570,117, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 30 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $6.21­ .18­ (.34) (.46) —­ $5.59­ * $76,436­ .39 * i 3.11 * i 378 * e 12/31/15­ 7.02­ .32­ (.47) (.66) —­ 6.21­ 84,766­ .75­ 5.02­ 876 e 12/31/14­ 7.58­ .38­ (.32) .06­ (.62) —­ 7.02­ .68­ 103,063­ .76­ 5.27­ 408 e 12/31/13­ 7.26­ .42­ .16­ .58­ (.26) —­ 7.58­ 8.08­ 121,877­ .75­ 5.71­ 234 f 12/31/12­ 6.88­ .37­ .43­ .80­ (.42) —­ 7.26­ 11.97­ 132,669­ .77­ 5.24­ 170 f 12/31/11­ 7.85­ .41­ (.60) (.78) — g,h 6.88­ 134,507­ .76­ 5.55­ 155N f Class IB­ 6/30/16† $6.22­ .17­ (.35) (.44) —­ $5.60­ * $141,133­ .52 * i 2.97 * i 378 * e 12/31/15­ 7.01­ .31­ (.46) (.64) —­ 6.22­ 157,069­ 1.00­ 4.76­ 876 e 12/31/14­ 7.57­ .36­ (.32) .04­ (.60) —­ 7.01­ .35­ 189,608­ 1.01­ 5.02­ 408 e 12/31/13­ 7.25­ .40­ .16­ .56­ (.24) —­ 7.57­ 7.81­ 237,938­ 1.00­ 5.45­ 234 f 12/31/12­ 6.87­ .35­ .43­ .78­ (.40) —­ 7.25­ 11.69­ 314,873­ 1.02­ 4.99­ 170 f 12/31/11­ 7.84­ .39­ (.60) (.76) — g,h 6.87­ 301,565­ 1.01­ 5.30­ 155 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 586% December 31, 2012 546 December 31, 2011 416 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. i Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 31 Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, 32 Putnam VT Diversified Income Fund is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse Putnam VT Diversified Income Fund 33 guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment 34 Putnam VT Diversified Income Fund of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,971,115 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,211,117 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $96,107,037 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $31,641,542 $10,667,077 $42,308,619 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $345,867,254, resulting in gross unrealized appreciation and depreciation of $2,858,246 and $18,499,778, respectively, or net unrealized depreciation of $15,641,532. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 49.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.272% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,585. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam VT Diversified Income Fund 35 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $27,473 Class IB 50,635 Total $78,108 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $49 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $162, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $179,906 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,081,742,075 $1,078,332,014 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD $390,773,100 $3,132,262 $63,000,000 $286,172 EUR 8,311,100 $318,730 — $— Options opened USD 984,522,800 5,973,867 544,000,000 2,372,188 EUR — Options exercised USD (83,457,300) (754,525) — — EUR — Options expired USD (252,330,100) (1,036,202) (46,000,000) (198,438) EUR (8,311,100) (318,730) — — Options closed USD (552,706,600) (5,056,395) (345,000,000) (1,573,984) EUR — Written options outstanding at the end of the reporting period USD $486,801,900 $2,259,007 $216,000,000 $885,938 EUR — $— — $— 36 Putnam VT Diversified Income Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 70,628 $414,860 106,520 $702,177 1,226,614 $6,826,479 3,051,843 $19,867,129 Shares issued in connection with reinvestment of distributions 1,100,852 6,054,685 1,471,473 9,358,571 1,904,306 10,511,769 2,607,012 16,632,738 1,171,480 6,469,545 1,577,993 10,060,748 3,130,920 17,338,248 5,658,855 36,499,867 Shares repurchased (1,125,888) (6,470,711) (2,629,952) (17,015,728) (3,188,117) (18,399,393) (7,434,152) (48,134,535) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $16,506,406 $38,592,176 $44,508,682 $28,338 $10,589,900 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $93,000,000 Purchased currency options (contract amount) $5,600,000 Purchased swap option contracts (contract amount) $369,200,000 Written TBA commitment option contracts (contract amount) (Note 3) $187,300,000 Written swap option contracts (contract amount) (Note 3) $482,300,000 Futures contracts (number of contracts) 200 Forward currency contracts (contract amount) $238,900,000 OTC interest rate swap contracts (notional) $8,400,000 Centrally cleared interest rate swap contracts (notional) $1,003,500,000 OTC total return swap contracts (notional) $131,500,000 OTC credit default contracts (notional) $33,000,000 Putnam VT Diversified Income Fund 37 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $504,657 Payables $2,496,212 Foreign exchange contracts Investments, Receivables 1,779,029 Payables 979,847 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 5,770,462* Unrealized depreciation 9,306,348* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(289,623) $(289,623) Foreign exchange contracts — — (3,129,715) — $(3,129,715) Interest rate contracts (632,029) 327,888 — (7,867,230) $(8,171,371) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(401,277) $(401,277) Foreign exchange contracts (25,066) — 1,221,902 — $1,196,836 Interest rate contracts 258,148 (196,106) — (1,712,399) $(1,650,357) Total 38 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 39 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N. A. Barclays Bank PLC Barclays Capital, Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $25,178 $— $— $— $— $— $— $25,178 Centrally cleared interest rate swap contracts § — — 1,571,920 — 1,571,920 OTC Total return swap contracts* # — 93,188 — 10,149 37,812 — 24,016 — 12,582 — 177,747 OTC Credit default contracts* # — 349,465 — 155,192 — 504,657 Futures contracts § — Forward currency contracts # 263,514 101,763 — 108,370 211,835 4,670 334,053 76,588 364,808 — — 101,112 40,765 113,028 1,066 1,721,572 Forward premium swap option contracts # — 5,275 — 710,469 — 715,744 Purchased swap options** # — 28,981 — 245,707 — 182 — 274,870 Purchased options** # — — — 57,457 — 141,048 — 198,505 Total Assets $— $— Liabilities: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 1,532,753 — 1,532,753 OTC Total return swap contracts* # — 135,662 — — 174,539 4,916 367,618 — 144,883 — 827,618 OTC Credit default contracts* # 70,927 — — — 1,765,633 — 609,000 — — 50,652 — 2,496,212 Futures contracts § — 19,472 — 19,472 Forward currency contracts # 37,498 82,590 — 127,320 133,092 73,711 101,119 9,280 140,971 — — 103,335 135,135 31,053 4,743 979,847 Forward premium swap option contracts # — — — 6,137 — — 8,439 — 811,139 — 825,715 Written swap options # — 65,035 — 104,151 — 830,033 — 999,219 Written options # — 113,886 — 113,886 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $148,351 $(23,301) $— $42,519 $(1,510,206) $— $(295,911) $— $(786,645) $(50,652) $— $— $(94,370) $— $— Net amount $6,738 $— $39,167 $— $— $(73,957) $(130,173) $67,308 $— $— $(19,472) $(2,223) $— $81,975 $(3,677) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 40Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 41 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation 42 Putnam VT Diversified Income Fund applicable to specified retail open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP Putnam VT Diversified Income Fund 43 (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 1st 4th For the three-year period ended December 31, 2015, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2015, there were 57, 45 and 36 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year and five-year periods ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s under-performance over the one-year and five-year periods was attributable largely to the fund’s interest-rate positioning. The Trustees also noted Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to its investments in corporate bonds, which underperformed during the period as spreads widened due to supply and demand dynamics, slowing global growth, low energy prices and liquidity concerns. The Trustees observed that, although the fund had not performed well over the one-year and five-year periods ended December 31, 2015, the fund ranked in the top decile for the three-year period ended December 31, 2015 and that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 44 Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 45 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTSA028 301623 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
